                            Case: 18-01096             Doc: 44        Filed: 11/11/18           Page: 1 of 13
                                               United States Bankruptcy Court
                                               Western District of Oklahoma
Bednar,
              Plaintiff                                                                           Adv. Proc. No. 18-01096-TRC
Franklin American Mortgage Company,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 1087-5                  User: jebe                         Page 1 of 2                          Date Rcvd: Nov 09, 2018
                                      Form ID: pdf006                    Total Noticed: 8


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 11, 2018.
aty            +Carri A Remillard - Paper Filer,    Assistant District Attorney,   320 Robert S Kerr Suite 505,
                 Oklahoma City, OK 73102-3412
aty            +Jim Timberlake,   Baer & Timberlake PC,    4200 Perimeter Center Drive, Suite 100,
                 Oklahoma City, OK 73112-2310
aty             Scott P. Kirtley,    Riggs, Abney,   502 West 6th Street,   Tulsa, OK 74119-1016
pla            +Alexander L. Bednar,    15721 Via Bella,   Edmond, OK 73013-6567

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: bankruptcy@oesc.state.ok.us Nov 09 2018 22:41:17
                 Oklahoma Employment Security Commission,    PO Box 53039,    Oklahoma City, OK 73152-3039
ust            +E-mail/Text: USTPRegion20.OC.ECF@usdoj.gov Nov 09 2018 22:41:09       Charles Glidewell,
                 United States Trustee,    215 Dean A. McGee Ave. 4th Fl.,    Oklahoma City, OK 73102-3479
ust            +E-mail/Text: USTPRegion20.OC.ECF@usdoj.gov Nov 09 2018 22:41:09       Felicia S Turner,
                 215 Dean A. McGee Avenue,    Oklahoma City, OK 73102-3440
ust            +E-mail/Text: USTPRegion20.OC.ECF@usdoj.gov Nov 09 2018 22:41:09       United States Trustee,
                 United States Trustee,    215 Dean A. McGee Ave., 4th Floor,    Oklahoma City, OK 73102-3479
                                                                                              TOTAL: 4

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
ust               John McClernon
ust               Katherine Wieland
ust               Lendy Heilaman
ust               Michele Adams
ust               Test UST
ust               Vickie Kaufman
ust               trustee11
dft               Franklin American Mortgage Company
                                                                                                                    TOTALS: 8, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 11, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 9, 2018 at the address(es) listed below:
              Douglas N. Gould    dg@dgouldlaw.net, dgould@ecf.epiqsystems.com;brook@dgouldlaw.net
              Douglas N. Gould    on behalf of Trustee Douglas N. Gould dg@dgouldlaw.net,
               dgould@ecf.epiqsystems.com;brook@dgouldlaw.net
              Edward F Saheb   on behalf of Plaintiff     Law Offices of Edward F. Saheb LLC saheb222@yahoo.com,
               mandeebee09@gmail.com
              Edward F Saheb   on behalf of Creditor Edward F Saheb saheb222@yahoo.com, mandeebee09@gmail.com
              Edward F Saheb   on behalf of Plaintiff Edward F. Saheb saheb222@yahoo.com, mandeebee09@gmail.com
              Gretchen Crawford     on behalf of Creditor    Oklahoma County Treasurer grecra@oklahomacounty.org,
               tammik@oklahomacounty.org
              Jerome S. Sepkowitz    on behalf of Plaintiff William E. Liebel jsepkowitz@derryberrylaw.com,
               jenelle@derryberrylaw.com
              Jerome S. Sepkowitz    on behalf of Interested Party William E. Liebel
               jsepkowitz@derryberrylaw.com, jenelle@derryberrylaw.com
              Jerry D. Brown   on behalf of Defendant Alexander Louis Bednar jdbrownpc@sbcglobal.net,
               jdbrown@oklahoma.net
              Jim Timberlake    on behalf of Defendant     Federal National Mortgage Association
               bmyers@baer-timberlake.com
              Joel C. Hall   on behalf of Creditor    Tinker Federal Credit Union joel@okcfirm.com,
               jhall@ecf.epiqsystems.com
                       Case: 18-01096      Doc: 44      Filed: 11/11/18      Page: 2 of 13



District/off: 1087-5          User: jebe                  Page 2 of 2                  Date Rcvd: Nov 09, 2018
                              Form ID: pdf006             Total Noticed: 8


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Phillip P Owens, II    on behalf of Creditor Jill Bednar po@owenslawofficepc.com,
               powens43@gmail.com;powens@chrisharperlaw.com
              Scott P. Kirtley    on behalf of Creditor   RCB Bank skirtleyattorney@riggsabney.com
              Scott P. Kirtley    on behalf of Defendant   RCB Bank skirtleyattorney@riggsabney.com
              Scott P. Kirtley    on behalf of Plaintiff   RCB Bank skirtleyattorney@riggsabney.com
              U.S. Trustee   Ustpregion20.oc.ecf@usdoj.gov
                                                                                             TOTAL: 16
           Case: 18-01096        Doc: 44      Filed: 11/11/18     Page: 3 of 13




Dated: November 9, 2018
The following is ORDERED:




                                           Tom R. Cornish
                                           U.S. Bankruptcy Judge
 __________________________________________________________________



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA


IN RE:
ALEXANDER LOUIS BEDNAR                              Case No. 15-11916-TRC
                                                    Chapter 7

                             Debtor.

ALEXANDER L. BEDNAR,

                             Plaintiff,

vs.                                                 Adv. No. 18-01096-TRC

FRANKLIN AMERICAN MORTGAGE
COMPANY, FEDERAL NATIONAL
MORTGAGE ASSOCIATION,
OKLAHOMA COUNTY SHERIFF,
AND RCB BANK,

                             Defendants.


                       ORDER OF DISMISSAL WITH PREJUDICE

       Before the Court are two Motions to Dismiss for failure to state a claim pursuant to Fed.

R. Civ. P. 12(b)(6). Dismissal is urged by Defendant Oklahoma County Sheriff (Docket Entry
           Case: 18-01096         Doc: 44      Filed: 11/11/18      Page: 4 of 13



27) and Defendant Federal National Mortgage Association (“Fannie Mae”) (Docket Entry 34).1

This Court held an expedited telephonic hearing on November 1, 2018 at which time it

entertained arguments on the requests to dismiss. Participants in the hearing were Plaintiff

Alexander Bednar, James Timberlake for Fannie Mae and Franklin American Mortgage, Carrie

A. Remillard for Oklahoma County Sheriff, and Scott Kirtley for RCB Bank. The Court allowed

additional time for Bednar to reply to Defendants’ responses and objections to his second request

for emergency relief and injunctive relief, and additional time to respond to the requests to

dismiss.

       Prior to the telephonic hearing, Bednar filed two complaints: Petition (Docket Entry 1),

and Supplemental Petition (Docket Entry 13). After the telephonic hearing, Bednar filed two

amended complaints which incorporate his first two complaints by reference: Amended

Complaint (Docket Entry 37) and Second Amended Complaint (Docket Entry 39). He also filed

the following: Notice that Franklin American Mortgage Has Not Responded by Oct 31 (Docket

Entry 35); Objection to Defendant Sheriff’s Response and Failure to Address Key Questions of

Unlawfully Augmenting Credit on Judgment at Sheriff Sales; Request to Strike Pleading for

Inappropriate Ad Hominem Abuse of Attorney; and Suggestion of Questions to Ask Sheriff in

Discovery and to Certify to Oklahoma Supreme Court (Docket Entry 36); and Combined

Objection to Defendants RCB and Fannie Mae’s Response and Motion to Dismiss for Failure to

Address Key Concerns of Their Attorneys Unlawfully Augmenting Credit on Judgment at Sheriff

Sale and Other Violations of Law; Request to Convert Pleading to One for Summary Judgment

Based on Controverted Fact Issues Not Developed Yet Through Discovery; and Suggestion of

1
 Defendants’ responses and motions to dismiss were separately docketed to reflect each request for
relief. See Docket Entries 24 and 34, and corrected response (Docket Entry 41) filed by Fannie Mae,
and Docket Entries 26 and 27 filed by Oklahoma County Sheriff.
             Case: 18-01096        Doc: 44     Filed: 11/11/18      Page: 5 of 13



Questions to Ask in Discovery and to Certify to Oklahoma Supreme Court (Docket Entry 38).

The Court has considered all pleadings filed to date. After review, this Court finds that the case

should be dismissed with prejudice.

Background

          Plaintiff Bednar and his ex-wife executed two mortgages on their home in Edmond,

Oklahoma (“Esperanza home”). The first mortgage was held by American Mortgage,

predecessor to Franklin. The second mortgage was held by Defendant RCB Bank. The Bednars

defaulted on these mortgages and foreclosure actions were filed in Oklahoma County District

Court. The first foreclosure was filed by RCB Bank on January 13, 2015, Case No. CJ-2015-

192. RCB Bank received an in rem judgment against Plaintiff Bednar on January 22, 2016.

RCB Bank was the buyer via credit bid at a Sheriff’s Sale, subject to the first mortgage held by

Franklin. The Sheriff’s Sale was confirmed October 14, 2016. Bednar did not appeal these

orders.

          The second foreclosure action was filed by Franklin on September 29, 2016, Case No.

CJ-2016-5004. A notice of lis pendens was filed. RCB Bank was also named as a defendant in

this foreclosure, with a pending foreclosure and second mortgage. As did other co-defendants,

RCB Bank filed a Disclaimer of interest in the Esperanza home. A judgment of foreclosure was

entered and all interests, including those of RCB Bank and Bednar, were found inferior to

Franklin’s, and were barred from claiming any interest in the foreclosed property. Franklin

obtained an in rem judgment of foreclosure against Bednar. At the Sheriff’s Sale on August 9,

2018, Bednar was the high bidder; however, he failed to tender the monies required so the

property was sold to Franklin, second highest bidder, with Fannie Mae then acquiring title. The

Sheriff’s Sale was confirmed on September 6, 2018. Bednar did not appeal the journal of entry
           Case: 18-01096         Doc: 44      Filed: 11/11/18      Page: 6 of 13



of judgment nor the order confirming sheriff’s sale.2

        Bednar filed a chapter 7 bankruptcy in this Court on May 20, 2015. He listed the

Esperanza home as exempt property. No challenges were ever made to his claim of exemption.

RCB Bank filed a motion to lift the stay to allow its state court action to proceed against Bednar.

An agreed order granting that relief was entered on September 15, 2015. RCB Bank also timely

filed an adversary case against Bednar, Adv. Case No. 15-1248, seeking a determination that

Bednar’s debt to RCB Bank was not dischargeable pursuant to 11 U.S.C. § 523(a)(2)(B).

Bednar’s chapter 7 discharge was entered on September 11, 2015. The Chapter 7 Trustee entered

into a settlement agreement with RCB Bank and others in May of 2016 regarding a potential

claim against RCB Bank. The Trustee filed his Final Report on May 18, 2017 and abandoned

any interests in any property of the bankruptcy estate.

       RCB Bank and Bednar settled the § 523(a)(2)(B) case, Adv. No. 15-1248, after

participating in a settlement conference on March 1, 2017. Eventually, after this Court ordered

Bednar to sign the settlement agreement, a formal agreement was signed. Upon motion of the

parties, this Court entered an order dismissing the case with prejudice on August 1, 2018. One of

the terms of the settlement was that RCB Bank execute a quitclaim deed to Bednar or his

designee of any interest of RCB Bank in the Esperanza property. Bednar claims that the

quitclaim deed was never properly executed and is void.

       This Court was advised by counsel for Fannie Mae and Franklin that Bednar was given

notice on September 7, 2018 that he had until September 21, 2018 to vacate the Esperanza home



2
 Plaintiff Bednar’s Amended Complaint (Docket Entry 37) states that he has appealed the state court
orders. However, the dockets of those cases do not reflect that. He had filed Writs of Mandamus
against various state court judges and his requests for emergency relief have been denied by the
Oklahoma Supreme Court.
           Case: 18-01096         Doc: 44      Filed: 11/11/18      Page: 7 of 13



and remove all personal items. Fannie Mae took possession of the home on September 21, 2018,

but Bednar had not removed his personal property by that date. Fannie Mae has granted several

extensions of time to remove his personal property. The last extension this Court is aware was

until November 4, 2018.

       Bednar advised the Court that he deeded the Esperanza home to the MFB Revocable

Trust, a trust for his minor daughter, on August 1, 2018.

Standard for Motions to Dismiss

       The focus of a motion to dismiss is on the complaint itself. In this case, Bednar has filed

four different complaints, each incorporating the others by reference with the caveat that

Bednar’s Amended Complaint and Second Amended Complaints do not incorporate by reference

any arguments in his previous petitions that may be construed as a request to overturn state court

orders. Bednar filed a Petition (Docket Entry 1), a Supplemental Petition (Docket Entry 13), an

Amended Complaint (Docket Entry 37) and a Second Amended Complaint (Docket Entry 39). A

court may consider documents referred to in the complaint if the documents are central to the

plaintiff’s claim and the parties do not dispute the documents’ authenticity.3 Documents

considered by this Court are referenced in Bednar’s four Complaints, and include the docket

sheet of the state court foreclosure actions which he complains of, as well as docket sheet and

documents filed in the underlying bankruptcy case and his adversary case regarding Defendant

RCB Bank, Adv. No. 15-1248.

       When considering a motion to dismiss under Rule 12(b)(6), a court must determine



3
 See Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th Cir. 2002); Hunter v. U.S. Bank Nat’l
Ass’n, 698 F.Supp.2d 94 (D. D.C. 2010), affm’d 407 Fed. Appx. 489, 2011 WL 318899 (D.C. Cir.
2011). For this reason, the Court need not treat Defendant Fannie Mae’s motion to dismiss as a
motion for summary judgment as requested by Bednar.
              Case: 18-01096        Doc: 44     Filed: 11/11/18       Page: 8 of 13



whether a plaintiff has stated a claim upon which relief may be granted. Bankruptcy Rule 7008

incorporates Fed. R. Civ. P. 8, which requires “a short and plain statement of the claim to show

that the pleader is entitled to relief.” This pleading standard requires “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action.”4 A court must

accept as true all well-pleaded factual allegations of the complaint, even if doubtful, and must

construe the allegations in a light most favorable to the claimant.5 However, a court is not bound

to accept as true “a legal conclusion couched as a factual allegation.”6 To withstand a Rule

12(b)(6) motion to dismiss, a complaint must contain enough allegations of fact, taken as true, to

state a claim to relief that is plausible on its face. Disregarding conclusory statements, the

remaining factual allegations must plausibly suggest the defendant is liable. A claim for relief is

plausible when the plaintiff pleads facts adequate to draw a reasonable inference that the

defendant is liable for the alleged misconduct. Such facts must raise a right to relief above the

speculative level.7 Plausibility refers to the scope of the allegations in a complaint: if they are so

general that they encompass a wide swath of conduct, much of it innocent, then the plaintiffs




4
 Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). The purpose of Iqbal and Twombly
is to weed out claims that do not (in the absence of additional allegations) have a reasonable prospect
of success, and also to inform the defendants of the actual grounds of the claim against them. In re
Expert South Tulsa, LLC, 522 B.R. 634 (B.A.P. 10th Cir. 2014).

5
    Twombly, 550 U.S. at 555; Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007).

6
    Twombly, 550 U.S. at 555 (citations omitted).

7
    McDonald v. Wise, 769 F.3d 1202 (10th Cir. 2014).
              Case: 18-01096         Doc: 44      Filed: 11/11/18       Page: 9 of 13



“have not nudged their claims across the line from conceivable to plausible.”8

          The Court also considers dismissal pursuant to Fed. R. Civ. P. 12(b)(1) regarding lack of

subject matter jurisdiction. The Rooker-Feldman doctrine states that a federal court, other than

the United States Supreme Court, lacks subject matter jurisdiction to review judgments of state

court. Any claim that is inextricably intertwined with issues raised in the state court proceedings

may not be challenged in this Court. The doctrine is implicated in cases brought by a state court

loser who complains of injuries caused by state court judgments that are rendered before a federal

court proceeding is commenced, and requests review and rejection of the state court judgment.9

Review of Plaintiff Bednar’s Complaints

          Bednar’s first Petition alleges a violation of the discharge injunction as well as violations

of state law. His Supplemental Petition includes additional information regarding Defendant

RCB Bank and his settlement agreement in Adv. Case No. 15-1248. His Amended Complaint

contains requests to enforce his mediation agreement, declaratory relief regarding violations of

the Discharge Order, and allegations of conspiracy. Factual allegations are included in each of

these, primarily focusing on the foreclosure actions that took place in state court actions, not

under this Court’s control or jurisdiction. There are also statements that Defendants’ interfered

with and conspired against Bednar’s adversary case settlement with RCB Bank.

          The Court finds that dismissal of this case is warranted on several grounds. Bednar fails

to allege any facts that support his requested relief. Bednar fails to allege any plausible




8
    Khalik v. United Air Lines, 671 F.3d 1188 (10th Cir. 2012) (citations omitted).

9
    Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).
           Case: 18-01096         Doc: 44      Filed: 11/11/18       Page: 10 of 13



allegations that the discharge injunction has been violated.10 The discharge injunction under 11

U.S.C. § 524(a)(2) prohibits collection efforts on debts that have been discharged as a personal

liability of the debtor. The discharge injunction does not prohibit a creditor from collecting on a

secured claim, that is, an in rem action against a debtor.11 Thus, for Bednar to establish a claim

for relief for violation of the discharge injunction, Bednar must allege sufficient factual

allegations. The Court finds no factual allegations supporting Bednar’s claim that Defendants

are seeking an in personam judgment that would violate the discharge injunction. The state court

judgments specifically grant in rem judgments against him. His complaints do not include any

factual allegations that indicate any defendant is seeking an in personam action against him of a

discharged debt.

       Bednar’s amended complaints state that he has appealed the state court orders. This

statement is simply untrue. The other information before this Court, including the dockets of the

state court cases, reflect no appeals. Bednar has launched collateral attacks in the state court and

filed Writs of Mandamus against various state court judges. However, the foreclosure case

orders were not appealed and are final. His requests for emergency relief have been denied by

the Oklahoma Supreme Court.

       The factual allegations in Bednar’s complaints focus on actions taken in the state court,

not any action subject to this Court’s review. He filed this adversary case after a final order

entered in the state court. He alleges the Sheriff allowed Franklin attorneys to draft documents in



10
 Judge Sarah A. Hall reached the same conclusion in her Order denying Bednar’s first request for
emergency relief (Docket Entry 12).
11
  See Johnson v. Home State Bank, 501 U.S. 78, 82-83 (1991), recognizing that a Chapter 7
discharge extinguishes only the debtor’s personal liability on the debt, not the right to foreclose on
the mortgage.
              Case: 18-01096       Doc: 44      Filed: 11/11/18      Page: 11 of 13



the foreclosure, unspecified clandestine acts, conspiracy to violate ethical statutes, allowing a

credit bid, multiple clandestine ex parte orders, improper disclaimers and quitclaim deeds,

collusion, and inappropriate conduct in the state court cases. He is asking this Court to review

those actions and reverse them. As the Court explained in its order denying his second request

for emergency relief and a preliminary injunction and incorporated herein by reference,

ultimately, Bednar seeks appellate review and reversal in this Court of final orders of a state

court. This Court cannot interfere with those orders without violating the Rooker-Feldman

doctrine. That would include Bednar’s attack on the settlement agreement with RCB Bank and

his allegations that Defendants conspired to frustrate that settlement during the state court

foreclosure action, as it is inextricably intertwined with the state court foreclosure judgment.

The Rooker-Feldman doctrine bars this Court from reviewing and reversing a state court civil

judgment. There is no relief this Court can give Bednar.

          Bednar also fails to set forth any plausible allegations regarding a conspiracy. The

elements of a civil conspiracy under Oklahoma law are two or more persons joining to do a

criminal or unlawful act, or a lawful act by criminal or unlawful means.12 The purpose of the

conspiracy must be to injure another and an injury must result. There can be no civil conspiracy

where the act complained of and the means employed are lawful.13 The acts Bednar complains

of happened in the course of the state court cases. As he describes them, Defendants employed

lawful means to foreclose on his mortgages. He alleges no criminal nor unlawful acts by

Defendants. He fails to state a plausible claim entitling him to relief. Any issues he has with the



12
     Gaylord Entertainment Co. v. Thompson, 1998 OK 30, 958 P.2d 128.

13
     Id. at ¶ 40, 148.
             Case: 18-01096        Doc: 44      Filed: 11/11/18      Page: 12 of 13



validity of the foreclosure cases and the actions of Defendants therein should have been raised

before the Oklahoma state courts.

          Even if this Court possesses subject matter jurisdiction over some of Bednar’s allegations

and the Court finds that Bednar’s complaints pass the pleading standard of 12(b)(6), the issues

presented by Bednar involve questions of state law. The Court does not believe it should

interfere with any state court proceedings by granting equitable relief. Bednar’s complaints

request certification of questions to the Oklahoma Supreme Court, issues regarding the actions of

Defendants throughout the foreclosure cases, charges of conspiracy, and failure to follow state

law. The Oklahoma state courts can adequately address any relief Bednar seeks. In the interest

of comity with state courts and respect for state law, this Court abstains from reconsidering the

final foreclosure judgments and sheriff sale and ruling on issues of state law raised by Bednar in

this case, pursuant to 28 U.S.C. § 1334(c).14

Conclusion

          This Court cannot find a plausible claim in Bednar’s Petition, Supplemental Petition,

Amended Complaint or Second Amended Complaint. The Court believes that to allow another

amendment would be futile. This Court has reviewed and considered in the light most favorable

to Bednar the allegations and considerable history of his case. Having done so, it has determined

that there is no reason to believe he could provide sufficient additional factual support for the

claims he has raised.15 Further, Bednar lacks standing to challenge actions regarding the

Esperanza property since he has no ownership interest in that property. The Court concludes it is



14
  A court may raise the issue of abstention sua sponte. See Bellotti v. Baird, 428 U.S. 132, 143 n. 10
(1976).
15
     See Anderson v. Suiters, 499 F.3d 1228 (10th Cir. 2007).
           Case: 18-01096        Doc: 44      Filed: 11/11/18      Page: 13 of 13



beyond doubt that Bednar can plead no set of facts showing he is entitled to relief, therefore the

Court finds that this adversary proceeding should be dismissed with prejudice.

       IT IS THEREFORE ORDERED that Defendants’ Motions to Dismiss (Docket Entries 27

and 34) are granted. All causes of action set forth by Plaintiff Bednar against all Defendants are

dismissed with prejudice.

                                                ###
